PER CURIAM.
Russell R. Bevis, as owner and operator of Bevis Funeral Home, has petitioned this Court to grant a writ of certiorari and to quash an order of the State Board of Funeral Directors and Embalmers in which it was ordered that the establishment operating license issued to petitioner herein be suspended but, in recognition of the request of the complainant that Mr. Bevis’ license not be revoked or suspended, the licensee in question was placed on probation *340for one year; and to quash the amended order of the Board which postponed the effective date of withdrawing the appearance of Bevis Funeral Home as an approved apprentice training agency, the later order being dated October 6, 1972.
We take up the primary order of the Board in placing the petitioner herein upon probation for one year. Respondent contends that administrative findings of fact are conclusive upon the court and will not be reviewed by them beyond the determination of whether they have proper support in the evidence. We agree with this statement of law and find that the evidence in this case not only does not support the determination of the Board as to Mr. Bevis, but on the contrary, refutes the determination of the Board as to any wrongdoing on the part of Mr. Bevis.
Section 470.12(2) (n) and (o), provides for the charges made against Bevis and the evidence clearly shows that the complaints complained of were against an employee of Mr. Bevis, a Mr. Middlebrook, who himself was a licensed funeral director and embalmer. We cannot agree with the Board’s interpretation of the evidence. This determination would be contrary to the case law as we find it to be, and therefore as far as the order placing the petitioner upon probation for one year, we do not find sufficient evidence to sustain the same.
Inasmuch as the amended order of October 6, 1972, withdrawing the Board’s approval of Bevis Funeral Home as an approved apprentice training agency, was based upon substantially the same set of facts upon which the probation order was premised, this order must also be quashed.
The writ of certiorari will therefore be issued quashing the order and the amended order as described in the petition for cer-tiorari.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.